 



EXHIBIT 10.2
METAL MANAGEMENT, INC.
2002 INCENTIVE STOCK PLAN
Amended and Restated as of March 14, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
SECTION 1.
  BACKGROUND AND PURPOSE     1  
 
           
SECTION 2.
  DEFINITIONS     1  
 
           
2.1
  Affiliate     1  
2.2
  Award     1  
2.3
  Board     1  
2.4
  Cause     1  
2.5
  Change in Control     1  
2.6
  Code     2  
2.7
  Committee     2  
2.8
  Company     2  
2.9
  Director     2  
2.10
  Fair Market Value     2  
2.11
  ISO     2  
2.12
  Key Person     3  
2.13
  1933 Act     3  
2.14
  1934 Act     3  
2.15
  Non-ISO     3  
2.16
  Option     3  
2.17
  Option Certificate     3  
2.18
  Option Price     3  
2.19
  Parent     3  
2.20
  Plan     3  
2.21
  Rule 16b-3     3  
2.22
  Stock     3  
2.23
  Stock Appreciation Right     3  
2.24
  Stock Appreciation Right Certificate     3  
2.25
  SAR Value     3  
2.26
  Stock Grant     3  
2.27
  Stock Grant Certificate     3  
2.28
  Subsidiary     4  
2.29
  Ten Percent Shareholder     4  
 
           
SECTION 3.
  SHARES RESERVED UNDER PLAN     4  
 
           
SECTION 4.
  EFFECTIVE DATE     4  
 
           
SECTION 5.
  COMMITTEE     5  
 
           
SECTION 6.
  ELIGIBILITY AND ANNUAL GRANT CAPS     5  
 
           
SECTION 7.
  OPTIONS     5  

i



--------------------------------------------------------------------------------



 



             
7.1
  Committee Action     5  
7.2
  $100,000 Limit     6  
7.3
  Option Price     6  
7.4
  Payment of Option Price     6  
7.5
  Exercise Period     6  
7.6
  Reload Option Grants     7  
 
           
SECTION 8.
  GRANTS TO DIRECTORS     7  
 
           
8.1
  Automatic Grants     7  
8.2
  Exercise of Options     8  
8.3
  Payment of Option Price     8  
 
           
SECTION 9.
  STOCK APPRECIATION RIGHTS     8  
 
           
9.1
  Committee Action     8  
9.2
  Terms and Conditions     8  
 
           
SECTION 10.
  STOCK GRANTS     9  
 
           
10.1
  Committee Action     9  
10.2
  Conditions     10  
10.3
  Dividends and Voting Rights     10  
10.4
  Satisfaction of Forfeiture Conditions     10  
 
           
SECTION 11.
  NON-TRANSFERABILITY     11  
 
           
SECTION 12.
  SECURITIES REGISTRATION     11  
 
           
SECTION 13.
  LIFE OF PLAN     11  
 
           
SECTION 14.
  ADJUSTMENT     12  
 
           
14.1
  Capital Structure     12  
14.2
  Mergers     12  
14.3
  Fractional Shares     12  
 
           
SECTION 15.
  CHANGE IN CONTROL     13  
 
           
SECTION 16.
  AMENDMENT OR TERMINATION     13  
 
           
SECTION 17.
  MISCELLANEOUS     14  
 
           
17.1
  Performance Goals     14  
17.2
  Shareholder Rights     14  
17.3
  No Contract of Employment     14  
17.4
  Withholding     14  
17.5
  Construction     14  
17.6
  Other Conditions     15  
17.7
  Loans     15  

ii



--------------------------------------------------------------------------------



 



SECTION 1.
BACKGROUND AND PURPOSE
The purpose of this Plan is to provide for the grant of Options, Stock
Appreciation Rights and Stock to Key Persons and to provide for the grant of
Options to Directors in order to (1) attract and retain Key Persons and
Directors, (2) provide an additional incentive to each Key Person or Director to
work to increase the value of Stock and promote the success of the business of
the Company, and (3) provide each Key Person or Director with a stake in the
future of the Company that corresponds to the stake of each of the Company’s
stockholders.
SECTION 2.
DEFINITIONS
     2.1 Affiliate — means any organization (other than a Subsidiary) that would
be treated as under common control with the Company under § 414(c) of the Code
if “50 percent” were substituted for “80 percent” in the income tax regulations
under § 414(c) of the Code.
     2.2 Award — means an Option, a Stock Appreciation Right or a Stock Grant or
any combination of Options, Stock Appreciation Rights and Stock Grants.
     2.3 Board — means the Board of Directors of the Company.
     2.4 Cause — means the definition of such term in the applicable employment
or consulting agreement, if any, or Option Certificate at the time a
determination with respect to “Cause” is made or, in the absence of such an
applicable definition, “Cause” means (1) the Key Person is convicted of, pleads
guilty to, or confesses to any felony or any act of fraud, misappropriation or
embezzlement that affects the Company or a Subsidiary or Affiliate, as
determined by the Committee; (2) the Key Person engages in a fraudulent act that
damages or prejudices the Company or any Subsidiary or Affiliate or engages in
conduct or activities damaging to the property, business or reputation of the
Company or any Subsidiary or Affiliate, all as determined by the Committee;
(3) any act or omission by the Key Person involving malfeasance or negligence in
the performance of the Key Person’s duties and responsibilities as set forth in
any employment or consulting agreement between the Key Person and the Company or
any Subsidiary or Affiliate to the detriment of the Company or any Subsidiary or
Affiliate, as determined by the Committee; or (4) a failure by the Key Person to
comply in any material respect with the terms of any employment or consulting
agreement between the Key Person and the Company or any Subsidiary or Affiliate
or any written policies or directives of the Company or any Subsidiary or
Affiliate which failure has not been corrected by the Key Person within 15 days
after written notice from the Committee of such failure.
     2.5 Change in Control — means a “change in control” of the Company of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the 1934 Act as in effect at
the time of such “change in control,” provided that such a change in control
shall be deemed to have occurred at such time as (1) any “person”

 



--------------------------------------------------------------------------------



 



(as that term is used in Sections 13(d) and 14(d)(2) of the 1934 Act) becomes
after the effective date of this Plan the beneficial owner (as defined in
Rule 13d-3 under the 1934 Act) directly or indirectly of securities representing
45% or more of the combined voting power for election of directors of the then
outstanding securities of the Company or any successor to the Company,
(2) during any period of two consecutive years or less, individuals who at the
beginning of such period constitute the Board cease, for any reason, to
constitute at least a majority of the Board, unless the election or nomination
for election of each person who was not a director at the beginning of such
period was approved by vote of at least two-thirds of the directors then in
office who were directors at the beginning of such period or who were directors
previously so approved, (3) there is a dissolution or liquidation of the Company
or any sale or disposition of 50% or more of the assets or business of the
Company, or (4) there is a reorganization, merger, consolidation or share
exchange (other than a reorganization, merger, consolidation, or share exchange
with a wholly-owned subsidiary of the Company) of the Company unless (A) the
persons who were the beneficial owners of the outstanding shares of the common
stock of the Company immediately before the consummation of such transaction
beneficially own more than 50% of the outstanding shares of the common stock of
the successor or survivor corporation in such transaction immediately following
the consummation of such transaction and (B) the shares of the common stock of
such successor or survivor corporation beneficially owned by the persons
described in Section 2.5(4)(A) immediately following the consummation of such
transaction are beneficially owned by each such person in substantially the same
proportion that each such person had beneficially owned shares of Company common
stock immediately before the consummation of such transaction.
     2.6 Code — means the Internal Revenue Code of 1986, as amended.
     2.7 Committee — means a committee of the Board appointed to administer this
Plan that shall have at least two members, each of whom shall be appointed by
and shall serve at the pleasure of the Board and shall come within the
definition of a “non-employee director” under Rule 16b-3 and an “outside
director” under § 162(m) of the Code.
     2.8 Company — means Metal Management, Inc. and any successor to Metal
Management, Inc.
     2.9 Director — means any member of the Board who is not an employee of the
Company, a Parent, a Subsidiary or an affiliate (as such term is defined in
Rule 405 of the 1933 Act) of the Company.
     2.10 Fair Market Value — means for any date (1) the last sales price on any
business day for a share of Stock as reported by The Wall Street Journal or such
other reputable reporting service selected by the Committee or, if no such price
is so reported, (2) the price that the Committee acting in good faith determines
through any reasonable valuation method that a share of Stock might change hands
between a willing buyer and a willing seller, neither being under any compulsion
to buy or to sell and both having reasonable knowledge of the relevant facts.
     2.11 ISO — means an option granted under Section 7 to purchase Stock that
is intended to satisfy the requirements of § 422 of the Code.

2



--------------------------------------------------------------------------------



 



     2.12 Key Person — means an employee or consultant of the Company or any
Parent, Subsidiary or Affiliate designated by the Committee who, in the judgment
of the Committee acting in its absolute discretion, is key directly or
indirectly to the success of the Company.
     2.13 1933 Act — means the Securities Act of 1933, as amended.
     2.14 1934 Act — means the Securities Exchange Act of 1934, as amended.
     2.15 Non-ISO — means an option granted under Section 7 or Section 8 to
purchase Stock that (1) by its terms provides that it will not be treated as an
incentive stock option under § 422 of the Code or (2) fails in operation or by
its terms to satisfy the requirements of § 422 of the Code.
     2.16 Option — means an ISO or a Non-ISO.
     2.17 Option Certificate — means the document that sets forth the terms and
conditions of an Option (and, if so provided, a Stock Appreciation Right granted
in connection with an Option).
     2.18 Option Price — means the price that shall be paid to purchase one
share of Stock upon the exercise of an Option.
     2.19 Parent — means any corporation that is a parent corporation (within
the meaning of § 424(e) of the Code) of the Company.
     2.20 Plan — means this Metal Management, Inc. 2002 Incentive Stock Plan as
effective as of the date adopted by the Board in 2002 and as amended from time
to time thereafter.
     2.21 Rule 16b-3 — means the exemption under Rule 16b-3 to Section 16(b) of
the 1934 Act or any successor to such rule.
     2.22 Stock — means the $.01 par value common stock of the Company.
     2.23 Stock Appreciation Right — means a right granted under Section 9 to
receive the appreciation in a share of Stock.
     2.24 Stock Appreciation Right Certificate — means the document that sets
forth the terms and conditions of a Stock Appreciation Right that is not granted
as part of an Option.
     2.25 SAR Value — means the value assigned by the Committee to a share of
Stock in connection with the grant of a Stock Appreciation Right.
     2.26 Stock Grant — means Stock granted under Section 10.
     2.27 Stock Grant Certificate — means the document that sets forth the terms
and

3



--------------------------------------------------------------------------------



 



conditions of a Stock Grant.
     2.28 Subsidiary — means a corporation that is a subsidiary corporation
(within the meaning of § 424(f) of the Code) of the Company.
     2.29 Ten Percent Shareholder — means a person who owns (after taking into
account the attribution rules of § 424(d) of the Code) more than 10% of the
total combined voting power of all classes of stock of either the Company, a
Subsidiary or Parent.
SECTION 3.
SHARES RESERVED UNDER PLAN
Subject to Section 14, there shall be 4,000,000 shares of Stock reserved for
issuance under this Plan. Such shares of Stock shall be reserved to the extent
that the Company deems appropriate from authorized but unissued shares of Stock
and from shares of Stock that have been reacquired by the Company. Any shares of
Stock subject to an Option or Stock Grant that remain unissued after the
cancellation, expiration or exchange of such Option or Stock Grant or that are
forfeited after issuance thereafter shall again become available for issuance
under this Plan. The shares of Stock reserved for issuance under this Plan shall
be reduced to the extent that shares are issued as payment under Section 9.3
upon the exercise of a Stock Appreciation Right, but Stock Appreciation Rights
otherwise shall not reduce the number of shares available for issuance under
this Plan. Any shares of Stock that would be transferred pursuant to the Plan
but that are used to satisfy a withholding obligation shall be treated as
transferred under this Plan and shall not again become available for grants
under this Plan.
SECTION 4.
EFFECTIVE DATE
The effective date of this Plan shall be the date of its adoption by the Board,
provided the shareholders of the Company (acting at a duly called meeting of
such shareholders) approve such adoption within twelve months of such effective
date. Any ISO granted before such shareholder approval automatically shall be
granted subject to such approval.

4



--------------------------------------------------------------------------------



 



SECTION 5.
COMMITTEE
This Plan shall be administered by the Committee. If there is no Committee (for
example, because the Board has not appointed a Committee or the members of the
appointed committee do not satisfy the requirements of § 2.7), the Board shall
administer the Plan (and any reference in the Plan to the Committee shall mean a
reference to the Board). The Committee acting in its absolute discretion shall
exercise such powers and take such action as expressly called for under this
Plan and, further, the Committee shall have the power to interpret this Plan and
(subject to § 15 and § 16 and Rule 16b-3) to take such other action in the
administration and operation of this Plan as the Committee deems equitable under
the circumstances, which action shall be binding on the Company, on each
affected Key Person or Director and on each other person directly or indirectly
affected by such action. The Committee, in its discretion, may delegate to one
or more of its members or one or more officers of the Company the right to grant
Awards to Key Persons who are not officers of the Company. In addition, the
Committee may authorize any of its members or any officer of the Company to
execute and deliver documents on behalf of the Committee.
SECTION 6.
ELIGIBILITY AND ANNUAL GRANT CAPS
Only Key Persons who are employed by the Company or a Subsidiary or Parent shall
be eligible for the grant of ISOs under this Plan. All Key Persons shall be
eligible for the grant of Non-ISOs, Stock Appreciation Rights and Stock Grants.
No Key Person, however, shall be granted in any calendar year Options, Stock
Appreciation Rights, or Stock Grants that individually or in the aggregate are
based on more than 1,000,000 shares of Stock. Directors shall be eligible for
the grant of Non-ISOs in accordance with the provisions of Section 8.
SECTION 7.
OPTIONS
     7.1 Committee Action. The Committee acting in its absolute discretion shall
have the right to grant Options to Key Persons from time to time. The Committee
shall have the right to grant new Options in exchange for the cancellation of
outstanding Options that have a higher or lower Option Price than the new
Options. Each grant of an Option shall be evidenced by an Option Certificate,
and each Option Certificate shall set forth whether the Option is an ISO or a
Non-ISO and such other terms and conditions as the Committee acting in its
absolute discretion deems consistent with the terms of this Plan. If the
Committee grants an ISO and a Non-ISO to a Key Person on the same date, the
right of the Key Person to exercise the ISO shall not be conditioned on his or
her failure to exercise the Non-ISO. The Committee, in its sole discretion, at
any time may accelerate the vesting of an Option or waive any conditions or
restrictions relating to the Option or the shares of Stock covered thereby.

5



--------------------------------------------------------------------------------



 



     7.2 $100,000 Limit. No Option shall be treated as an ISO to the extent that
the aggregate Fair Market Value of the Stock subject to the Option that would
first become exercisable in any calendar year exceeds $100,000. Any such excess
instead automatically shall be treated as a Non-ISO. The Committee shall
interpret and administer the ISO limitation set forth in this Section 7.2 in
accordance with § 422(d) of the Code, and the Committee shall treat this
Section 7.2 as in effect only for those periods for which § 422(d) of the Code
is in effect.
     7.3 Option Price. The Option Price for an ISO shall be no less than the
Fair Market Value of a share of Stock on the date the Option is granted;
provided, however, if an ISO is granted to a Key Person who is a Ten Percent
Shareholder, the Option Price of such ISO shall be no less than 110% of the Fair
Market Value of a share of Stock on the date such ISO is granted. The Option
Price for a Non-ISO may be equal to, greater than or less than the Fair Market
Value of a share of Stock on the date the Option is granted.
     7.4 Payment of Option Price. The Option Price shall be payable in full upon
the exercise of any Option or the Key Person shall have entered into an
agreement with the Company and a broker acceptable to the Committee to the
effect that the Company will transfer the shares to the brokerage account of the
Key Person and the broker will transfer the Option Price to the Company on that
same date. At the discretion of the Committee, an Option Certificate may provide
for the payment of the Option Price either in cash, by check or in Stock that
has been held by the optionee for at least six months, or in any combination of
cash, check and such Stock, or by such other means as the Committee determines
appropriate at the time of grant of the Option. Any payment made in Stock shall
be treated as equal to the Fair Market Value of such Stock on the date the Key
Person causes such Stock to be transferred to the account of the Company.
     7.5 Exercise Period. Each Option granted under this Plan shall be
exercisable in whole or in part at such time or times as set forth in the
related Option Certificate, but no Option Certificate shall make an Option
exercisable on or after the earlier of
(1) the date that is the fifth anniversary of the date the Option is granted, if
the Option is an ISO and the Key Person is a Ten Percent Shareholder on the date
the Option is granted, or
(2) the date that is the tenth anniversary of the date the Option is granted, if
the Option is (a) a Non-ISO or (b) an ISO that is granted to a Key Person who is
not a Ten Percent Shareholder on the date the Option is granted.
An Option Certificate may provide for the exercise of an Option after the
employment or service of a Key Person has terminated for any reason whatsoever,
and unless an Option Certificate provides otherwise, an Option granted to a Key
Person may be exercised by the Key Person (to the extent exercisable) during the
period that the Key Person remains an employee or consultant of the Company or
any Parent, Subsidiary or Affiliate and for a period of three months (one year
for a Non-ISO in the case of retirement on or after the age of 65) after the Key
Person’s employment or service as a consultant terminates other than as a result
of death, total and

6



--------------------------------------------------------------------------------



 



permanent disability (as determined by the Committee), or Cause; provided that
in no event shall the Option be exercisable more than ten years (five years in
the case of an ISO granted to a Ten Percent Shareholder) after the grant date.
Unless an Option Certificate provides otherwise, if the Key Person’s employment
or service as a consultant terminates as a result of death or total and
permanent disability (as determined by the Committee), the Option will vest
immediately and may be exercised thereafter for a period of one year if an ISO
or two years if a Non-ISO after the Key Person’s employment or service as a
consultant terminates by the executor or administrator of the Key Person’s
estate or by the person or persons to whom the Key Person’s rights under the
Option pass by the Key Person’s will or the laws of descent and distribution;
provided that in no event shall the Option be exercisable more than ten years
(five years in the case of an ISO granted to a Ten Percent Shareholder) after
the grant date. Unless an Option Certificate provides otherwise, if the Key
Person is terminated for Cause, the Option will expire immediately and
automatically at the time of such termination.
     7.6 Reload Option Grants. An Option Certificate may provide for the
automatic grant of additional Options as of each date that a Key Person
exercises the original Option if the Key Person in connection with such exercise
uses (in accordance with Section 7.4) Stock to pay all or a part of the Option
Price or uses Stock to satisfy all or a part of any related tax withholding
requirement. As for each such additional Option,
(1) the number of shares of Stock subject to the additional Option shall be no
more than the number of shares of Stock used to pay the related Option Price or
to satisfy the related withholding requirement,
(2) the Option Price shall be no less than the Fair Market Value of a share of
Stock on the date of the grant of the reload Option,
(3) the additional Option shall expire no later than the expiration date for the
original Option, and
(4) the additional Option shall be subject to such other terms and conditions as
the Committee deems appropriate under the circumstances.
SECTION 8.
GRANTS TO DIRECTORS
     8.1 Automatic Grants. Each Director who is a member of the Board as of the
first day of each fiscal year of the Company, commencing with the fiscal year
ending March 31, 2008, automatically shall be granted (without any action on the
part of the Committee) on such date a non-ISO to purchase 30,000 shares of Stock
at an Option Price equal to the Fair Market Value of a share of Stock on the
date of such grant. If a Director commences service on the Board after the first
business day of a fiscal year, the Director automatically shall be granted
(without any action on the part of the Committee) on the date the Director
commences service on

7



--------------------------------------------------------------------------------



 



the Board, a Non-ISO to purchase a number of shares of Stock determined by
multiplying 30,000 by a fraction the numerator of which is the number of full
and partial months remaining in such fiscal year and the denominator of which is
12, at an Option Price equal to the Fair Market Value of a share of Stock on the
date of such grant. Each Option granted to a Director under this Section 8 shall
be evidenced by an Option Certificate that sets forth the terms and conditions
set forth in this Section 8.
     8.2 Exercise of Options. The shares of Stock subject to an Option granted
to a Director shall become exercisable on the last day of the fiscal year of the
Company during which such Option was granted, so long as the Director remains on
the Board through that date. The right to purchase shares of Stock subject to an
Option that has become exercisable shall be cumulative during the term of the
Option. The Option may be exercised by the Director (to the extent exercisable)
during the period that the Director remains on the Board and for a period of
three months after the Director ceases to serve as a member of the Board other
than as a result of death or disability (as determined by the Board); provided
that in no event shall the Option be exercisable more than ten years after the
grant date. If the Director ceases to serve as a member of the Board as a result
of death or disability (as determined by the Board), the Option may be exercised
thereafter (to the extent exercisable) for a period of twelve months after the
Director ceases to serve as a member of the Board by the executor or
administrator of the Director’s estate or by the person or persons to whom the
Director’s rights under the Option pass by the Director’s will or the laws of
descent and distribution; provided that in no event shall the Option be
exercisable more than ten years after the grant date.
     8.3 Payment of Option Price. No shares of Stock shall be issued upon
exercise of an Option by a Director until the Company has received full payment
of the Option Price or the Director has entered into an agreement with the
Company and a broker acceptable to the Committee to the effect that the Company
will transfer the shares to the brokerage account of the Director and the broker
will transfer the Option Price to the Company on that same date. The Option
Price may be paid either in cash, by check or in Stock that has been held by the
Director for at least six months, or in any combination of cash, check and such
Stock. Any payment made in Stock shall be treated as equal to the Fair Market
Value of such Stock on the date the Director causes such Stock to be transferred
to the account of the Company.
SECTION 9.
STOCK APPRECIATION RIGHTS
     9.1 Committee Action. The Committee acting in its absolute discretion may
grant Stock Appreciation Rights to Key Persons from time to time, and each Stock
Appreciation Right grant shall be evidenced by a Stock Appreciation Right
Certificate or, if such Stock Appreciation Right is granted as part of an
Option, shall be evidenced by the Option Certificate for the related Option.
     9.2 Terms and Conditions.
          (a) Stock Appreciation Right Certificate. Each Stock Appreciation
Right

8



--------------------------------------------------------------------------------



 



Certificate shall set forth the number of shares of Stock on which the Key
Person’s right to appreciation shall be based and the SAR Value of each share of
Stock. Such SAR Value shall be no less than the Fair Market Value of a share of
Stock on the date that the Stock Appreciation Right is granted. The Stock
Appreciation Right Certificate shall set forth such other terms and conditions
for the exercise of the Stock Appreciation Right as the Committee deems
appropriate under the circumstances, but no Stock Appreciation Right Certificate
shall make a Stock Appreciation Right exercisable on or after the date that is
the tenth anniversary of the date such Stock Appreciation Right is granted.
          (b) Option Certificate. If a Stock Appreciation Right is evidenced by
an Option Certificate, the number of shares of Stock subject to the Stock
Appreciation Right shall be based shall be the same as the number of shares of
Stock subject to the related Option, and the SAR Value for each such share of
Stock shall be no less than the Option Price under the related Option. Each such
Option Certificate shall provide that the exercise of the Stock Appreciation
Right with respect to any share of Stock shall cancel the Key Person’s right to
exercise his or her Option with respect to such share and, conversely, that the
exercise of the Option with respect to any share of Stock shall cancel the Key
Person’s right to exercise his or her Stock Appreciation Right with respect to
such share. A Stock Appreciation Right that is granted as part of an Option
shall be exercisable only while the related Option is exercisable. The Option
Certificate shall set forth such other terms and conditions for the exercise of
the Stock Appreciation Right as the Committee deems appropriate under the
circumstances.
          (c) Exercise. A Stock Appreciation Right shall be exercisable only
when the Fair Market Value of a share of Stock on which the right to
appreciation is based exceeds the SAR Value for such share. A Key Person upon
the exercise of his or her Stock Appreciation Right shall receive a payment from
the Company in cash or in Stock, or in a combination of cash and Stock, equal to
the excess of the Fair Market Value of the shares of Stock to which the exercise
relates over the SAR Value for such shares. If payment is made in whole or in
part in Stock, the number of shares of Stock paid shall be based on the Fair
Market Value of a share on the date the Stock Appreciation Right is exercised.
The Committee acting in its absolute discretion shall have the right to
determine the form of payment under this Section 9.3.
SECTION 10.
STOCK GRANTS
     10.1 Committee Action. The Committee acting in its absolute discretion may
make Stock Grants to Key Persons, including, but not limited to, restricted
stock grants. Each Stock Grant shall be evidenced by a Stock Grant Certificate,
and each Stock Grant Certificate shall set forth the conditions, if any, under
which Stock will be issued under the Stock Grant and the conditions under which
the Key Person’s interest in any Stock that has been issued will become
non-forfeitable. The Committee, in its sole discretion, may at the time a Stock
Grant is made or at any time thereafter provide for the deemed satisfaction of
the conditions to which the Stock Grant is subject and the early vesting of the
Stock Grant.

9



--------------------------------------------------------------------------------



 



     10.2 Conditions.
          (a) Conditions to Issuance of Stock. The Committee acting in its
absolute discretion may make the issuance of Stock under a Stock Grant subject
to the satisfaction of one, or more than one, condition that the Committee deems
appropriate under the circumstances for Key Persons generally or for a Key
Person in particular, and the related Stock Grant Certificate shall set forth
each such condition and the deadline for satisfying each such condition. Stock
subject to a Stock Grant shall be issued in the name of a Key Person only after
each such condition, if any, has been timely satisfied, and any Stock that is so
issued shall be held by the Company pending the satisfaction of the forfeiture
conditions, if any, under Section 10.2(b) for the related Stock Grant.
          (b) Forfeiture Conditions. The Committee acting in its absolute
discretion may make Stock issued in the name of a Key Person subject to one, or
more than one, objective employment, performance or other forfeiture condition
(including a performance goal specified in Section 17.1) that the Committee
acting in its absolute discretion deems appropriate under the circumstances for
Key Persons generally or for a Key Person in particular, and the related Stock
Grant Certificate shall set forth each such forfeiture condition, if any, and
the deadline, if any, for satisfying each such forfeiture condition. A Key
Person’s non-forfeitable interest in the shares of Stock underlying a Stock
Grant shall depend on the extent to which he or she timely satisfies each such
condition. Each share of Stock underlying a Stock Grant shall be unavailable
under § 3 after such grant is effective unless such share thereafter is
forfeited as a result of a failure to timely satisfy a forfeiture condition, in
which event such share of Stock shall again become available under Section 3 as
of the date of such forfeiture.
     10.3 Dividends and Voting Rights. Unless the Stock Grant Certificate
provides otherwise, if a cash dividend is paid on a share of Stock after such
Stock has been issued under a Stock Grant but before the first date that a Key
Person’s interest in such Stock (1) is forfeited completely or (2) becomes
completely non-forfeitable, the Company shall pay such cash dividend directly to
such Key Person. If a Stock dividend is paid on such a share of Stock during
such period, such Stock dividend shall be treated as part of the related Stock
Grant, and a Key Person’s interest in such Stock dividend shall be forfeited or
shall become non-forfeitable at the same time as the Stock with respect to which
the Stock dividend was paid is forfeited or becomes non-forfeitable. The
disposition of each other form of dividend that is declared on such a share of
Stock during such period shall be made in accordance with such rules as the
Committee shall adopt with respect to each such dividend. A Key Person also
shall have the right to vote the Stock issued under his or her Stock Grant
during such period.
     10.4 Satisfaction of Forfeiture Conditions. A share of Stock shall cease to
be subject to a Stock Grant at such time as a Key Person’s interest in such
Stock becomes non-forfeitable under this Plan, and the certificate representing
such share shall be transferred to, or registered in the name of, the Key Person
as soon as practicable thereafter.

10



--------------------------------------------------------------------------------



 



SECTION 11.
NON-TRANSFERABILITY
No Award shall (absent the Committee’s consent) be transferable by a Key Person
or a Director other than by will or by the laws of descent and distribution, and
any Award shall (absent the Committee’s consent) be exercisable during a Key
Person’s or Director’s lifetime only by the Key Person or Director.
Notwithstanding the foregoing, an Award (other than an ISO) may permit the
transfer of the Award by the Key Person or Director pursuant to a qualified
domestic relations order (as defined in Code Section 414(p)), provided the
transfer of such Award would not adversely affect the qualification of such
Award or the underlying shares of Stock for registration on a Registration
Statement on Form S-8. The person or persons to whom an Award is transferred by
will or by the laws of descent and distribution or pursuant to a qualified
domestic relations order (or with the Committee’s consent) thereafter shall be
treated as the Key Person or Director.
SECTION 12.
SECURITIES REGISTRATION
As a condition to the receipt of shares of Stock under this Plan, the Key Person
or Director shall, if so requested by the Company, agree to hold such shares of
Stock for investment and not with a view of resale or distribution to the public
and, if so requested by the Company, shall deliver to the Company a written
statement satisfactory to the Company to that effect. Furthermore, if so
requested by the Company, the Key Person or Director shall make a written
representation to the Company that he or she will not sell or offer for sale any
of such Stock unless a registration statement shall be in effect with respect to
such Stock under the 1933 Act and any applicable state securities law or he or
she shall have furnished to the Company an opinion in form and substance
satisfactory to the Company of legal counsel satisfactory to the Company that
such registration is not required. Certificates representing the Stock
transferred upon the exercise of an Option or Stock Appreciation Right or upon
the lapse of the forfeiture conditions, if any, on any Stock Grant may at the
discretion of the Company bear a legend to the effect that such Stock has not
been registered under the 1933 Act or any applicable state securities law and
that such Stock cannot be sold or offered for sale in the absence of an
effective registration statement as to such Stock under the 1933 Act and any
applicable state securities law or an opinion in form and substance satisfactory
to the Company of legal counsel satisfactory to the Company that such
registration is not required.
SECTION 13.
LIFE OF PLAN
No Award shall be granted under this Plan on or after the earlier of
     (1) the tenth anniversary of the effective date of this Plan (as determined
under Section 4), in which event this Plan

11



--------------------------------------------------------------------------------



 



otherwise thereafter shall continue in effect until all outstanding Options and
Stock Appreciation Rights have been exercised in full or no longer are
exercisable and all Stock issued under any Stock Grants under this Plan has been
forfeited or has become non-forfeitable, or
     (2) the date on which all of the Stock reserved under Section 3 has (as a
result of the exercise of Options or Stock Appreciation Rights or the
satisfaction of the forfeiture conditions, if any, on Stock Grants) been issued
or no longer is available for use under this Plan, in which event this Plan also
shall terminate on such date.
SECTION 14.
ADJUSTMENT
     14.1 Capital Structure. The number, kind or class (or any combination
thereof) of shares of Stock reserved under Section 3, the annual grant caps
described in Section 6, the annual Director grants described in Section 8, the
number, kind or class (or any combination thereof) of shares of Stock subject to
an Award, and the Option Price or SAR Value of an Award shall be adjusted by the
Committee in an equitable manner to reflect any change in the capitalization of
the Company, including, but not limited to, such changes as stock dividends or
stock splits, effected without receipt of consideration by the Company.
     14.2 Mergers. The Committee as part of any corporate transaction described
in § 424(a) of the Code shall have the right to adjust (in any manner that the
Committee in its discretion deems consistent with § 424(a) of the Code) the
number, kind or class (or any combination thereof) of shares of Stock reserved
under Section 3, the annual grant caps described in Section 6, and the annual
Director grants described in Section 8. The Committee as part of any corporate
transaction described in § 424(a) of the Code also shall have the right to
adjust (in any manner that the Committee in its discretion deems consistent with
§ 424(a) of the Code) the number, kind or class (or any combination thereof) of
shares of Stock subject to an Award, the Option Price or SAR Value of an Award,
and any grant and forfeiture conditions of an Award. Furthermore, the Committee
shall have the right (in any manner that the Committee in its discretion deems
consistent with § 424(a) of the Code and without regard to the annual grant caps
described in Section 6) to make any Award to effect the assumption of, or the
substitution for, stock grants and option and stock appreciation right grants
previously made by any other entity to the extent that such corporate
transaction calls for such substitution or assumption of such stock grants and
stock option and stock appreciation right grants.
     14.3 Fractional Shares. If any adjustment under this Section 14 would
create a fractional share of Stock or a right to acquire a fractional share of
Stock, such fractional share shall be disregarded and the number of shares of
Stock reserved under this Plan and the number subject to an Award shall be the
next lower number of shares of Stock, rounding all fractions downward. An
adjustment made under this Section 14 by the Committee shall be conclusive and

12



--------------------------------------------------------------------------------



 



binding on all affected persons.
SECTION 15.
CHANGE IN CONTROL
If there is a Change in Control, then any and all conditions to the exercise of
all then outstanding Options and Stock Appreciation Rights and any and all
issuance and forfeiture conditions on all then outstanding Stock Grants
automatically shall be deemed satisfied in full, and the Board shall have the
right to cancel such Options, Stock Appreciation Rights and Stock Grants if
(1) the Company transfers to the Key Person or Director shares of Stock, the
number of which shall be determined by the Company by dividing the excess of
(a) the fair market value of the number of shares which remain subject to the
exercise of such Option or SAR over the total Option Price or SAR Value (as the
case may be) for such shares by (b) the fair market value of a share of Stock on
such date, which number shall be rounded down to the nearest whole number, or
(2) the Company transfers to the Key Person or Director the same consideration
which the Key Person or Director otherwise would receive as a shareholder of the
Company in connection with such Change in Control if the Key Person or Director
held the number of shares of Stock which would have been transferable to him or
to her under (1) above if such number had been determined immediately before
such Change in Control.
SECTION 16.
AMENDMENT OR TERMINATION
This Plan may be amended by the Board from time to time to the extent that the
Board deems necessary or appropriate; provided, however, (1) no amendment
(including an amendment to increase the number of shares of Stock available for
issuance of ISOs) shall be made absent the approval of the shareholders of the
Company to the extent such approval is required under applicable law and (2) no
amendment shall adversely affect any rights under an Award previously made
unless the Key Person or Director consents in writing. The Board also may
suspend granting Awards at any time and may terminate this Plan at any time;
provided, however, the Board or the Committee shall not have the right
unilaterally to modify, amend or cancel any Award granted before such suspension
or termination unless (x) the modification or amendment does not adversely
affect any rights under the Award, (y) the Key Person or Director consents in
writing to such modification, amendment or cancellation, or (z) there is a
transaction described in Section 14 or Section 15 (in which case the Committee
may act as provided in such Sections).

13



--------------------------------------------------------------------------------



 



SECTION 17.
MISCELLANEOUS
     17.1 Performance Goals. As a condition to the grant of an Award, or the
issuance of shares subject to an Award, the Committee may prescribe corporate,
divisional and/or individual performance goals applicable to all or any portion
of the shares subject to the Award. Performance goals may be based on achieving
a certain level of revenue, earnings, earnings per share, net income, return on
equity, return on capital, return on assets, total shareholder return, return on
sales or cash flow, or any combination thereof, of the Company or the Company
and its Subsidiaries and Affiliates, or any division thereof, or on the extent
of changes in such criteria.
     17.2 Shareholder Rights. No Key Person or Director shall have any rights as
a shareholder of the Company as a result of the grant of an Option or a Stock
Appreciation Right pending the actual delivery of the Stock subject to such
Award to such Key Person or Director. Subject to Section 10.3, a Key Person’s
rights as a shareholder in the shares of Stock underlying a Stock Grant that is
effective shall be set forth in the related Stock Grant Certificate.
     17.3 No Contract of Employment. The grant of an Option or a Stock
Appreciation Right or a Stock Grant to a Key Person under this Plan shall not
constitute a contract of employment and shall not confer on a Key Person any
rights upon his or her termination of employment or service in addition to those
rights, if any, expressly set forth in the related Option Certificate, Stock
Appreciation Right Certificate or Stock Grant Certificate.
     17.4 Withholding. Each Award shall be made subject to the condition that
the Key Person or Director consents to whatever action the Committee directs to
satisfy the minimum statutory federal and state tax withholding requirements, if
any, that the Committee in its discretion deems applicable to the exercise of
the Option, or, in the case of a Key Person, Stock Appreciation Right, or the
satisfaction of any forfeiture conditions with respect to Stock subject to a
Stock Grant issued in the name of a Key Person, including requiring the Key
Person or Director to remit to the Company in cash the required withholding
amount. The Committee also shall have the right to provide in an Option
Certificate, Stock Appreciation Right Certificate or Stock Grant Certificate
that a Key Person or Director may elect to satisfy such minimum statutory
federal and state tax withholding requirements through a reduction in the cash
or the number of shares of Stock actually transferred to him or to her under
this Plan. No withholding shall be effected under this Plan that exceeds the
minimum statutory federal and state withholding requirements. The Committee
acting in its absolute discretion shall have the power to authorize and direct
the Company to pay a cash bonus (or to provide in the terms of an Award for the
Company to make such payment) to a Key Person or Director to pay all, or any
portion of, his or her federal, state and local income tax liability that the
Committee deems attributable to his or her Award and, further, to pay any such
tax liability attributable to such cash bonus.
     17.5 Construction. All references to sections are to sections of this Plan
unless otherwise indicated. This Plan shall be construed under the laws of the
State of Delaware. Finally, each term set forth in Section 2 shall have the
meaning set forth opposite such term for purposes of this Plan and, for purposes
of such definitions, the singular shall include the plural

14



--------------------------------------------------------------------------------



 



and the plural shall include the singular.
     17.6 Other Conditions. Each Option Certificate, Stock Appreciation Right
Certificate or Stock Grant Certificate may require that a Key Person (as a
condition to the exercise of an Option or a Stock Appreciation Right or the
issuance of Stock subject to a Stock Grant) or Director (as a condition to the
exercise of an Option) enter into any agreement or make such representations
prepared by the Company, including (without limitation) any agreement that
restricts the transfer of Stock acquired pursuant to the exercise of an Option
or a Stock Appreciation Right or a Stock Grant or provides for the repurchase of
such Stock by the Company.
     17.7 Loans. If approved by the Committee, the Company may lend money to, or
guarantee loans made by a third party to, any Key Person or Director to finance
all or a part of the exercise of any Option granted under this Plan, or, in the
case of a Key Person, the purchase of any Stock subject to a Stock Grant under
this Plan, and the exercise of an Option or the purchase of any such Stock with
the proceeds of any such loan shall be treated as an exercise or purchase for
cash under this Plan.

15